Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Claims:
Claims 12-19 have been cancelled.
End of examiner's amendment.
Election/Restrictions
Applicant’s election with traverse of Species A1 (figures 2, 4), including claims 1 and 4-11, in the reply filed on 09/26/2009 is acknowledged.  This application is in condition for allowance except for the presence of claims 12-19 directed to species non-elected without traverse.  Accordingly, claims 12-19 have been cancelled.
Response to Arguments
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Reasons for Allowance
Claims 1 and 4-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1:  The closest prior art, Lee et al., discloses all of the limitations set forth in the previous Office Action.  However, Lee et al., either alone or in combination with other prior arts, fail to disclose the combination of elements cited in claim 1, and in particular fails to disclose or make obvious, “ all angle between the transverse stem portion and the fine branch portion of the red pixel electrode are different from all angles between the transverse stem portion and the fine branch portion of the blue pixel electrode, wherein an angle between a first portion of the transverse stem portion and the fine branch portion of the red pixel electrode is smaller than the an angle between a first portion of the transverse stem portion and the fine branch portion of the green pixel electrode, and the an angle between the a first portion of the transverse stem portion and the fine branch portion of the blue pixel electrode is larger than the an angle between the first portion of the transverse stem portion and the fine branch portion of the green pixel electrode.”.  Therefore, claim 1 is deemed non-obvious and inventive over the prior art and are allowed.
As to claims 4-11: Since claims 4-11 depend either directly or indirectly on the allowed claim 1, claims 4-11 are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 270-24902490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871